PALMER, J.
When this case was reached on the calendar, counsel for defendant made no appearance. Defendant now asks for the privilege of filing a motion to dismiss the appeal and accompanies it with an affidavit of his attorney, averring that through an error of the district clerk his name was not listed ás defendant’s attorney when this record was prepared for the Court of Appeal, but, instead, the name of another attorney was given, and that on account of that error defendant was not represented at the hearing in this court and had no opportunity of filing this motion before the case was submitted.
Under these circumstances, we have concluded to return this case to the calendar to be refixed for argument.